DETAILED ACTION
	The following action is in response to the amendment filed for application 16/706,022 on February 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11, 13-15, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the vehicle as claimed, and particularly including a primary hydraulic pump mechanically powered via rotation of electric machine and configured to supply hydraulic fluid to actuate the disconnect clutch and a plurality of clutches within the step-ratio transmission; and a controller programmed to, responsive to a speed of the impeller decreasing to less than a first threshold, which is indicative of a subsequent shutdown of the hydraulic pump, and responsive to the disconnect clutch being open while the engine is shut down, operate the primary hydraulic pump to advance the disconnect clutch to a touch point where opposing sides of disconnect clutch make contact but substantially zero power is transferred between the engine and the electric machine, and including the remaining structure and controls of claim 1.  The present invention also particularly includes the vehicle, wherein responsive to the speed of the impeller increasing to greater than a second threshold while the disconnect clutch is at the touch point and the engine is shut down, retract and open the disconnect clutch, wherein the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 15, 2022